Exhibit 2.1 STOCK PURCHASE AGREEMENT dated as of April 17, 2008 among INTELLISYNC CORPORATION, INFORMATICA CORPORATION, and NOKIA INC., as Guarantor of certain obligations of Seller hereunder, relating to the purchase and sale of 100% of the Common Stock of IDENTITY SYSTEMS, INC. TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 1 1.1. Definitions 1 1.2. Interpretation 12 ARTICLE II. PURCHASE AND SALE 13 2.1. Purchase and Sale of the Shares 13 2.2. Closing Date 13 2.3. Adjustments to Purchase Price 13 2.4. Transactions to be Effected at the Closing; Closing Deliveries 15 2.5. Post-Closing Payments 16 2.6. Withholding 17 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER 17 3.1. Organization and Good Standing 17 3.2. Capitalization 17 3.3. Subsidiaries of the Acquired Company 18 3.4. Authority and Enforceability 19 3.5. No Conflicts; Consents 19 3.6. Financial Statements 20 3.7. No Undisclosed Liabilities 21 3.8. Taxes 21 3.9. Compliance with Law; Authorizations 23 3.10. Title to Personal Properties 23 3.11. Real Property 24 3.12. Intellectual Property 25 3.13. Absence of Certain Changes or Events 28 3.14. Contracts 28 3.15. Litigation 31 i 3.16. Employee Benefits 31 3.17. Labor and Employment Matters 34 3.18. Environmental 38 3.19. Insurance 39 3.20. Broker and Finders 39 3.21. Books and Records 39 3.22. Export Control 39 3.23. Reorganization; Sufficiency of Assets 40 3.24. Restrictions on Business Activities 41 3.25. Customers and Suppliers 41 3.26. Accounts Receivable 41 3.27. Intercompany Contracts; Bank Accounts 42 3.28. Representations Complete 42 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER 42 4.1. Organization and Good Standing 42 4.2. Authority and Enforceability 43 4.3. No Conflicts; Consents 43 4.4. Purchase for Investment 43 4.5. Brokers and Finders 43 4.6. Litigation 44 ARTICLE V. COVENANTS OF SELLER 44 5.1. Conduct of Business 44 5.2. Negative Covenants 44 5.3. Employee Matters 47 5.4. Access to Information 48 5.5. Resignations 49 5.6. Notification 49 5.7. Confidentiality 49 5.8. Non-Solicitation 49 5.9. Non-Compete; Non-Solicit 50 ii 5.10. License 52 5.11. Third Party Consents 53 ARTICLE VI. COVENANTS OF BUYER 53 6.1. Confidentiality 53 6.2. No Use of Certain Names 53 6.3. Employee Matters 54 6.4. Support Services 59 6.5. Charter Protections 59 ARTICLE VII. COVENANTS OF BUYER AND SELLER 59 7.1. Public Announcements 59 7.2. Tax Matters 60 7.3. Further Assurances 62 7.4. Purchase of Non-U.S. Subsidiaries of Acquired Company 62 ARTICLE VIII. CONDITIONS TO CLOSING 62 8.1. Conditions to Obligations of Buyer and Seller 62 8.2. Conditions to Obligation of Buyer 63 8.3. Conditions to Obligation of Seller 64 ARTICLE IX. TERMINATION 64 9.1. Termination 64 9.2. Effect of Termination 65 9.3. Remedies 65 ARTICLE X. INDEMNIFICATION 66 10.1. Survival 66 10.2. Indemnification by Seller 66 10.3. Indemnification by Buyer 69 10.4. Indemnification Procedure for Third Party Claims 69 10.5. Indemnification Procedures for Non-Third Party Claims 71 10.6. Calculation of Indemnity Payments 71 10.7. Characterization of Indemnification Payments 72 ARTICLE XI. MISCELLANEOUS 72 iii 11.1. Notices 72 11.2. Amendments and Waivers 73 11.3. Expenses 73 11.4. Successors and Assigns 73 11.5. Governing Law 74 11.6. Consent to Jurisdiction 74 11.7. Counterparts 74 11.8. No Third Party Beneficiaries 74 11.9. Entire Agreement 75 11.10. Captions 75 11.11. Severability 75 11.12. Specific Performance 75 ARTICLE XII. GUARANTEE 75 12.1. Guarantee 75 12.2. Guarantor Representations and Warranties 76 iv STOCK PURCHASE AGREEMENT STOCK PURCHASE AGREEMENT, dated as of April 17, 2008 (the “Agreement”), among Informatica Corporation, a Delaware corporation (“Buyer”), Intellisync Corporation, a Delaware corporation (“Seller”), and Nokia Inc., a Delaware corporation (“Guarantor”), as Guarantor hereunder. WHEREAS, Seller is the record and beneficial owner of all of the issued and outstanding shares of Common Stock, no par value (the “Shares”), of Identity Systems, Inc., a Delaware corporation (the “Acquired Company”), which Shares constitute all of the issued and outstanding Equity Securities (as defined below) of the Acquired Company; WHEREAS, Seller desires to sell the Shares to Buyer, and Buyer desires to purchase the Shares from Seller, upon the terms and subject to the conditions set forth in this Agreement; WHEREAS, concurrently with the execution and delivery of this Agreement, and as a condition and inducement to Buyer to enter into this Agreement, (i) each of the Key Employees listed on Schedule A hereto (the “Key Employees”) have entered into and delivered to Buyer an employment agreement, or have executed and delivered to Buyer an offer letter, as applicable for such Key Employee, each substantially in the forms attached hereto as ExhibitA (such employment agreements or offer letters, an “Employment Agreement”) with such changes as are necessary to comply with applicable Law (as defined below), (ii) each of Buyer and Seller shall have entered into a transition services agreement, with effect as of the Closing Date, substantially in the form attached hereto as Exhibit B (such agreement, the “Transition Services Agreement”), and (iii) the Side Letter shall have been executed by the parties party thereto; and WHEREAS, as a material inducement of Buyer to enter into this Agreement, Guarantor has agreed to irrevocably and unconditionally guarantee all of the obligations of Seller under this Agreement pursuant to Article XII hereof. NOW, THEREFORE, in consideration of the foregoing premises and the respective representations and warranties, covenants and agreements contained herein and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged and accepted and intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE I. DEFINITIONS 1.1.Definitions. When used in this Agreement, the following terms shall have the meanings assigned to them in this Section1.1, or in the applicable Sectionof this Agreement to which reference is made in this Section1.1. “Acquired Company” has the meaning set forth in the recitals hereto. “Acquired Company Assets” has the meaning set forth in Section 3.23(c) hereof. “Acquired Company Benefit Plans” has the meaning set forth in Section3.16(b) hereof. “Acquired Company Business” has the meaning set forth in Section 3.12(a)(i) hereof. “Acquired Company Intellectual Property” has the meaning set forth in Section3.12(b) hereof. “Acquired Company License” has the meaning set forth in Section3.12(e) hereof. “Acquired Company Material Adverse Effect” means any event, circumstance, change or effect that, individually or in the aggregate with any other events, circumstances, changes and effects, is or would reasonably be expected to be, individually or in the aggregate, materially adverse to the business, condition (financial or otherwise), assets, liabilities or results of operations of the Acquired Company and its Subsidiaries, taken as a whole; provided, however, that any effect, to the extent arising out of or resulting from the following, shall not be taken into account in determining whether an Acquired Company Material Adverse Effect has occurred: (i)conditions (or changes therein) in the U.S. or global economy, in each case that do not have a disproportionate effect (relative to other industry participants) on the Acquired Company or its Subsidiaries, (ii)changes in applicable Law, IFRS or regulatory or political conditions that, in each case, generally affect the countries, geographic regions, markets or industries in which the Acquired Company and its Subsidiaries conduct their respective businesses, in each case that do not have a disproportionate effect (relative to other industry participants) on the Acquired Company or its Subsidiaries, (iii)the announcement or performance of this Agreement and the transactions contemplated by this Agreement, but only to the extent that the Acquired Company demonstrates by specific evidence that such effect was the result of the foregoing, (iv)acts of war, armed hostilities, or terrorism, or any escalation or worsening of any such acts of war, armed hostilities, or terrorism under way as of the date of this Agreement, or (v) any action taken or the failure to take any action at the specific written request of Buyer or any of its Subsidiaries after the date of this Agreement, other than arising out of or relating to any International Employee. “Acquired Company Products” has the meaning set forth in Section 3.12(a)(ii) hereof. “Acquired Company Registered Intellectual Property Rights” has the meaning set forth in Section 3.12(b) hereof. “Acquired Company Reorganization” has the meaning set forth in Section 3.23(a) hereof. “Acquisition” has the meaning set forth in Section2.1 hereof. “Action” has the meaning set forth in Section3.15 hereof. 2 “Affected Employee” has the meaning set forth in Section6.3(a)(i) hereof. “Affiliate” means, with respect to any specified Person, any other Person directly or indirectly controlling, controlled by or under common control with such specified Person.
